Citation Nr: 1611540	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee disability, characterized as limitation of extension of the left knee (previously cartilage dislocated and effusion and chondromalacia patella), in excess of 10 percent prior to July 7, 2014, and in excess of 30 percent from that date.

2.  Entitlement to an increased rating for left knee disability, characterized as left knee instability associated with limitation of extension of the left knee (previously dislocated cartilage and effusion), in excess of 10 percent.

3.  Entitlement to an increased rating for right knee disability, characterized as chondromalacia patella, in excess of 10 percent.  

4.  Entitlement to an increased rating for right knee disability, characterized as right knee instability associated with chondromalacia patella, in excess of 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and from April 1974 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied increased ratings for chondromalacia, right patella and chondromalacia of left patella, each rated as 10 percent disabling under Diagnostic Code 5099 5014, as well as denied entitlement to a temporary 100 percent evaluation for right knee arthroscopy and chondroplasty.  The Veteran appealed the denial of the increased ratings for his knees.

In October 2014, the Veteran was awarded service connection for left knee instability with an evaluation of 10 percent effective July 7, 2014; service connection for right knee instability with an evaluation of 10 percent effective July 7, 2014; and limitation of extension of the left knee (previously cartilage dislocated and effusion under Diagnostic Code 5258 and chondromalacia of left patella under Diagnostic Codec 5099-5014), which is currently10 percent disabling, was increased to 30 percent effective July 7, 2014 under Diagnostic Code 5261.  The left knee disability has been recharacterized as limitation of extension of the left knee (previously cartilage dislocated and effusion and chondromalacia patella).  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of higher ratings remain in appellate status. 

The Board notes that there are other issues claimed by the Veteran, such as a total rating based on individual unemployability, but they are currently under development at the RO.


FINDINGS OF FACT

1.  The Veteran's flexion of the left knee, at worse, was limited to 45 degrees, considering pain and other pertinent factors.

2.  As of July 7, 2014, the Veteran's extension of the left knee, at worse, was limited to 20 degrees, considering pain and other pertinent factors.

3.  As of July 7, 2014, the Veteran's left knee was productive of slight limitation of motion, but no more than slight.

4.  Prior to meniscus surgery in June 2013, the Veteran did not consistently demonstrate effusion into the joint; post-surgery, the Veteran did not have residuals.

5.  The Veteran's flexion of the right knee, at worse, was limited to 40 degrees, considering pain and other pertinent factors.

6.  The Veteran demonstrated full extension during the appeal period.  

7.  As of July 7, 2014, the Veteran's left knee was productive of slight limitation of motion, but no more than slight.

8.  The Veteran had meniscus surgery of the right knee prior to the appeal period and does not have residuals thereof. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for left knee disability based on limitation of flexion of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a rating in excess of 30 percent rating for left knee disability based on limitation of extension of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee disability based on slight instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5257 (2015).

4.  The criteria for a rating in excess of 10 percent rating for right knee disability based on limitation of flexion of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee disability based on slight instability of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at an RO/Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

In April 2008, the Veteran was treated for his left knee pain.  He complained of locking and catching.  His range of motion was zero to 110 degrees.  There was no collateral ligament laxity.  A magnetic resonance imaging (MRI) revealed: (1) Tear of the posterior horn of the medial meniscus and anterior horn of the lateral meniscus of the left knee.  Small focus of bony contusion or edema of the medial tibial plateau versus degenerative change.  Moderate discoid degeneration of the anterior horn of the medial meniscus; (2) Cystic structure between the proximal left tibia and fibula which might represent a ganglion or synovial cyst schedule.  It was noted that the Veteran should be scheduled for a left knee arthroscope.

In July 2008, the Veteran was afforded a VA examination.  The Veteran indicated that his symptoms in both knees were the same.  He noted pain in both knees with the pain in the left slightly greater than the right occurring after he would get up in the morning and it stayed present through the day with worsening in the late afternoon.  He reported that on some morning, he had stiffness in both knees and it would take up to 30 minutes to loosen up in the morning.  He noted occasional swelling and fluid accumulation with the last draining of the left knee in 2005 and the right knee in 2004.  He said he felt giving way when he went downstairs and he might fall due to his knees giving way.  He had limited endurance.  He noted that his symptoms occurred daily without specific flares.  He was currently using 800 mg ibuprofen and 5 mg OxyContin up to 3-6 times daily as well as 10 mg Flexeril.  He reported that he had undergone right knee surgery the year before to clean up his meniscus.  He was wearing bilateral knee braces.  The Veteran reported limited activity in the last year around the home.  He indicated that he lost 7 days over the past year due to knee pain, but there were no jobs lost.  The Veteran was able to ambulate without complaints and his gait was normal.  The showed no obvious boney deformity.  There was no evidence of muscle atrophy about the calf or thigh areas.  There was no swelling or joint effusion and no distal edema.  There was no joint line tenderness.  He had bilateral peripatellar tenderness along the medial and lateral aspects of the patellas bilaterally.  There was no anterior or posterior translocation.  There was no medial or lateral opening.  Both active and passive range of motion were assessed.  On the right, the Veteran noted 4/10 pain at 60 degrees flexion and continued to 95 degrees active motion, stopping due to 9/10 pain.  The examiner was able to passively flex the knee to 135 degrees with pain levels unchanged.  On the left, the Veteran noted 4/10 pain at 70 degrees flexion and continued to 95 degrees.  Active motion was stopped due to 9/10 pain.  The examiner was able to passively flex knee to 135 degrees with pain levels unchanged.  The Veteran was not able to perform any squats due to pain stating he would fall with any attempts.  The assessment was chondromalacia of the left patella and chondromalacia of the right patella, status post right knee surgery.  

In May 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had bilateral knee pain every day which was constant and sharp.  The pain averaged 7/10 in both knees and the Veteran took Oxycodone three times a day as well as Lodine of 400 mg three times a day.  Without the medication, the pain was 10/10.  Occasionally the knees would swell.  He wore bilateral knee braces every day and it helped.  The Veteran used long crutches for the past three years because of bilateral knee problems.  He also used Tramadol four times a day which helped without side effects.  The Veteran also took Flexeril 30 mg at bedtime which helped without side effects.  There were no occupational or additional limitations with flare ups.  It interfered with daily activity with walking and standing for long periods of time.  He had right knee arthroscopic surgery in June 2007 for a torn medial meniscus.  There was no surgery on the left knee which was also diagnosed with torn medial meniscus on the left knee.  The surgery on the right knee did help.  Walking less than 23 feet aggravated both knees.  Standing for five minutes or longer aggravated both knees.  He had to sit with his legs propped up and lying down also aggravated both knees.  

The right and left knee showed no deformities and no swelling.  He was tender bilaterally.  He had full extension to both knees with pain.  Right knee flexion was 0 to 40 degrees with pain.  Left knee flexion was 0 to 50 degrees with pain.  Active range of motion did not produce fatigue or incoordination.  There is no additional loss of range of motion with repetitive movements times 3.  The diagnoses were osteomalacia to the right and left knee with chronic bilateral knee pain which was constant every day.  He wore bilateral knee braces and used arm crutches.  

Bilateral knee pain was treated in January 2010.  Thereafter, the Veteran failed to report for VA examinations.

July 2012 x-rays of the right and left knees revealed no fractures or dislocations.  The bones and soft tissues were within normal limits for age.  No significant  degenerative changes were identified. The x-rays were found to be normal for age.

In January 2013, the Veteran's knee braces/knee orthosis were replaced.

In May 2013, an evaluation of the left knee showed tenderness over the medial and lateral joint space.  Tenderness was also shown inferior to patella all along inferior edge.  There was no erythema, edema, ecchymosis, erythema, or joints effusions.  There was no obvious sulcus, deformity, atrophy, spasm, skin lesions, or  rashes, and the skin is intact.  Range of motion was from zero to 70 degrees Active range of motion was to 100 degrees.  The examination was limited due to pain and the limited range of motion.  X-rays showed tricompartmental degenerative joint disease and an MRI that showed medial meniscal tear.  The impression was left knee degenerative joint deesse and medial meniscal tear.  The Veteran underwent a left knee injection.

In June 2013, the left knee was aspirated.  The Veteran further underwent an arthroscopy of left knee, partial medial meniscectomy; chondroplasty of femoral trochlea.  Prior to the procedure, the diagnosis was left knee internal derangement and the post procedure diagnoses was chondromalacia of left femoral trochlea; degenerative "mmt," posteriorly.  The Veteran also underwent joint aspiration.  July 2013 range of motion was from zero to 110 degrees.

In October 2013, the Veteran continued to report pain and edema in the left knee and felt a steroid  injection was the cause of his current condition.  He reported previous aspirations which transiently reduced his edema but it would return a short time later.  The assessment was chronic effusion left knee with potential of systemic inflammatory disorder with a history of fibromyalgia noted.

A December 2013 MRI of the left knee revealed: (1) oblique tear posterior horn medial meniscus; (2) medial and  patellofemoral compartment cartilage abnormalities; and (3) large  joint effusion with synovitis. 

In July 2014, the Veteran was afforded a VA examination.  It was noted that the Veteran's diagnoses were chronic left knee degenerative joint disease, recurrent effusions, status post arthroscopic meniscal repairs and chondroplasty; and chronic right knee degenerative joint disease, status post remote arthroscopic meniscal repair.  It was noted that since receiving locking knee braces January 2013, both knees giving out had decreased in frequency.  He had left knee swelling intermittently two times monthly when he was more active out of the house after a few hours.  His swelling resolved in about 7 days.  His last aspiration for left knee was in May 2013.  He was still taking multiple medications.  Currently, his left knee pain was greater than right knee pain which was constant, rated an average 6-7/10.  There was no significant swelling of right knee.  The Veteran was wearing ace wrap over lis eft knee on the date of the examination for swelling control.  He had a local steroid injection in April-May 2013, with residual of more left knee swelling.  He has had arthroscopic surgery for left knee in 2007 and 2013.  The last time the right knee gave out with falling was June 2013.  The Veteran was able to flex his right knee to 85 degrees which was where pain started.  Right knee extension was to zero degrees.  After repetitive motion, flexion was further reduced to 80 degrees.  The Veteran was able to flex his left knee to 55 degrees, but pain started at 45 degrees.  Left knee extension was limited to 20 degrees.  Repetitive motion did not further reduce motion.  Later in the report, the examiner indicated that pain on flexion was reduced on the right to 75 with extension reduced by pain at 45 degrees.  The Veteran exhibited less movement than normal; weakened movement and excess fatigability on the left; and incoordination, impaired ability to execute skilled movements smoothly,  pain on movement, disturbance of locomotion and interference with sitting in both knees.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  Strength was 4/5.  The examiner was unable to test anterior instability (Lachman test), posterior instability (Posterior drawer test), medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion) on the left, but all were normal on the right.  There was no recurrent patellar subluxation/dislocation.  The Veteran reported a history of bilateral shin splints and stress fractures, but not at the current time.  The Veteran had a history of meniscal tears with frequent episodes of joint pain in both knees and with effusion in the right knee.  He had undergone meniscectomies of both knees, the right in 1995 and the left in June 2013.  He did not have residuals of the meniscectomies.  The Veteran presented, without assistance, in a manually operative wheel chair, and one crutch to support left leg extension while sitting.  Both knee braces and left ace wrap were removed for this examination.  The Veteran independently removed braces and ace wrap, and transferred from wheel chair to examination table using one crutch.  The Veteran also replaced the ace wrap and both knee braces without assistance, and transferred back to the wheel chair using one crutch.  He was able to independently replace the crutch support back onto the chair in order to extend the left leg.  Ambulation was not attempted for this examination.  The Veteran used an ace wrap for left knee swelling, 2 times monthly, when he was more active.  He wore bilateral locking knee braces 2 times monthly when he would go outside his home.  He used a manual and electrical wheelchair for several medical conditions, including both knees.  He used a set of crutches for maneuvering short distances at home and in wheelchair to car transfers.  Due to the Veteran's knee conditions. There was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no flare-ups.

The Veteran had degenerative or traumatic arthritis of both knees.  He did not have patellar subluxation.  The Veteran reported that in 2008, he lost 2 months of work.  The Veteran was currently retired.  The examiner indicated that the Veteran was employable in regards to bilateral knee disabilities, if accommodated with a light sedentary position which allows disability access to the worksite, and elevation of both lower extremities as needed.  The Veteran was not able to perform the following tasks: driving or operating machinery or commercial vehicles; ambulating without assistive devices; or climbing or moving on inclines or uneven surfaces. 

In April 2015, the Veteran was afforded a VA examination.  The Veteran made complains of pain, weakness, and fatigue.  Range of motion could not be tested.  There was no ankylosis.  Strength was 4/5.  There was no recurrent subluxation.  There was slight lateral instability.  Other stability testing could not be performed.  There was no patellar dislocation.  The Veteran had a history of meniscus tear and repairs.  The Veteran used multiple assistive devices including a wheelchair.  There was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran has many redundant assistive devices.  He wore a rigid cervical immobilizer, bilateral wrist braces, forearm bands, wheelchair, crutches, bilateral knee braces. The Veteran stated he drove to appointment independently and was able to get out of car independently.  He came into office in wheelchair wearing bilateral knee braces  He had crutches under wheelchair cushion and had legs pointed straight in front of him.  He stated that he was unable to bend knees without crippling pain but was able to get out of chair independently.  He was witnessed bearing weight onto bilateral legs without much difficulty.  He stated he uses wheelchair and crutches at all times.  He states he is unable to bend legs, but is able to get into rather small car independently.  There was no known reproducible objective evidence to support such a decreased in range of motion.  The Veteran states multiple times that he did not refuse the examination, but that he would rather not do anything that would cause pain and that included being touched.  He did allow bilateral knees to be palpated, but there was no edema, heat, or redness noted in bilateral knees.


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Left Knee

April 2008 records showed range of motion was full in extension and limited to 110 degrees in flexion.  The meniscus was torn and the Veteran complained of locking and catching, but instability was not shown on examination.  The July 2008 examination showed that pain limited motion to 70 degrees on flexion.  No instability was shown.  The Veteran did not have joint effusion.  The May 2009 examination revealed that flexion was limited further to 50 degrees.  In May 2013, flexion was limited to 70 degrees.  X-rays showed no joint effusion.  On June 19, 2013, the Veteran underwent a partial medial meniscectomy; chondroplasty of femoral trochlea.  July 2013 range of motion was from zero to 110 degrees.  On the July 2014 examination, the Veteran was able to flex his left knee to 55 degrees, but pain started at 45 degrees.  Left knee extension was limited to 20 degrees.  The Veteran exhibited less movement than normal; weakened movement and excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion and interference with sitting in the knee.  The examiner was unable to perform specific stability testing, but there was a contention of instability.  The Veteran did not have recurrent patellar subluxation/dislocation, shin splints, or stress fractures.  Although the Veteran recently had a meniscectomy, he did not have residuals.  Due to the Veteran's knee condition, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no flare-ups.  On the subsequent April 19, 2015 examination, the examiner suggested that although range of motion and other testing could not be performed, the Veteran was actually able to bear strength and move his knee when he engaged in moving out of his wheelchair and in other activities.  He exhibited slight instability.  There was no patellar dislocation.  The Veteran had a history of meniscus tear with joint locking and pain on both sides as well as effusion on the left.  

In applying the rating criteria with consideration of DeLuca and Mitchell, the Veteran's flexion has varied, but at worse, was limited to 45 degrees, warranting a 10 percent rating, but no more.  Prior to the July 2014 examination, there was consistently no limitation of extension.  Thus, a compensable rating was not warranted.  However, as of the July 7, 2014 examination, the Veteran warranted a 30 percent rating for the left knee based on limitation of extension.  Prior to June 19, 2013, the Veteran had a torn meniscus with reports of frequent locking and pain; however, he did not consistently have effusion into the joint necessary for a rating under Diagnostic Code 5258.  Although effusion was suggested on a May 2013 x-rays, it was negated in another and not shown on any of the examinations dated up to the surgery.  After his meniscus surgery, there were no residuals such that a compensable rating under Diagnostic Code 5259 would be warranted.  As of April 29, 2015, the Veteran demonstrated slight instability which was previously suggested on the July 7, 2014 examination, but no more, of the left knee.

At no time was there impairment of the tibia and fibula.

Thus, in sum, during the entire period of the appeal period, a 10 percent rating was warranted for left knee limitation of flexion.  As of July 7, 2014, a separate 30 percent rating was warranted for limitation of extension of the left knee.  As of July 7, 2014, a separate 10 percent rating was warranted for slight instability of the left knee.  Thus, the Board is granting an additional separate 10 percent rating for impairment of flexion of the left knee throughout the appeal period.  

Right Knee

The July 2008 examination showed range of motion was full in extension and limited to 60 degrees in flexion.  No instability was shown.  The Veteran did not have joint effusion.  The May 2009 examination revealed that flexion was limited further to 50 degrees, but extension was normal.  On the July 2014 examination, pain limited flexion to 45 degrees, but extension was normal.  The Veteran exhibited incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion and interference with sitting in the knee.  The examiner was unable to perform specific stability testing, but there was a contention of instability.  The Veteran did not have recurrent patellar subluxation/dislocation, shin splints, or stress fractures.  He had a history of his meniscus being symptomatic including with effusion, but that was prior to his 2007 surgery, dated prior to the current claim.  He did not have residuals due to the meniscectomy.  Due to the Veteran's knee condition, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no flare-ups.  On the subsequent April 19, 2015 examination, the examiner suggested that although range of motion and other testing could not be performed, the Veteran was actually able to bear strength and move his knee when he engaged in moving out of his wheelchair and in other activities.  He exhibited slight instability.  There was no patellar dislocation.  

In applying the rating criteria with consideration of DeLuca and Mitchell, the Veteran's flexion has varied, but at worse, was limited to 40 degrees, warranting a 10 percent rating, but no more.  At no time was there limitation of extension.  Thus, a compensable rating was not warranted.  Prior to this claim, the Veteran had meniscus surgery, but he does not have residuals such that a compensable rating under Diagnostic Code 5259 would be warranted.  As of April 29, 2015, the Veteran demonstrated slight instability which was previously suggested on the July 7, 2014 examination, but no more, of the left knee.

At no time was there impairment of the tibia and fibula.

Thus, in sum, during the entire period of the appeal period, a 10 percent rating was warranted for right knee limitation of flexion.  As of July 7, 2014, a separate 10 percent rating was warranted for slight instability of the right knee.  Thus, an increased rating is not warranted.  

To the extent that the Board has determined that different diagnostic codes are for application in this case as fully explained above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a separate rating of 10 percent based on limitation of flexion of the right knee during the entire appeal period, but the preponderance of the evidence is against a rating in excess of 30 percent for limitation of extension of the left knee, in excess of 10 percent for instability of the left knee, in excess of 10 percent for limitation of flexion of  the right knee, and in excess of 10 percent for limitation of instability of the right knee.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's knee disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology, including any symptoms resulting from the combined effects of multiple service-connected disabilities.  There have not been any hospitalizations or marked interference with employment.  The Veteran underwent surgery for the left knee which has been considered by the Board.  A VA examiner discussed what type of employment could be performed by the Veteran if he was not retired.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A separate 10 percent rating for left knee disability based on limitation of flexion of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent rating for left knee disability based on limitation of extension of the left knee is denied.

A rating in excess of 10 percent for left knee disability based on slight instability of the left knee is denied.

A rating in excess of 10 percent rating for right knee disability based on limitation of flexion of the right knee is denied.

A rating in excess of 10 percent for right knee disability based on slight instability of the right knee is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


